Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 05/10/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022, and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieras et al. (US PG Pub 2013/0181562) in view of Koshiba (JP2013121215) and Abe (JP2009113578).
	As to independent claim 1, Gieras et al. teaches a vehicle propulsion system comprising a first propulsor (72) and a second propulsor (74), the first (72) and second (74) propulsors being coupled to an electric machine comprising a stator (20) and first (40) and second (30) rotors, 5each of the first (40) and second (30) rotors being electromagnetically coupled to the stator (20) , the first rotor (40) being coupled to the first propulsor (74) and the second (30) rotor being coupled to the second propulsor (72) wherein the electric machine comprises a radial flux machine and wherein the first rotor (40) is provided radially outward of the stator (20), and the second rotor (30)  is provided radially inward of the stator (20) wherein the electric machine is confiqured such that the second propulsor rotates at a higher rotational speed in use than the first propulsor (see paragraph [0023], rotors rotate at different speeds), as shown in figures 2-3.  
 	Gieras et al. teaches the claimed limitation as discussed above except wherein the first and second rotors comprise different maqnetic pole numbers, wherein the second propulsor comprises a smaller diameter than the first propulsor,  
	However Koshiba teaches  the first (10) and second (20) rotors comprise different magnetic pole numbers as shown in figures 3 and 4, for the advantageous benefit of providing two rotors sharing a stator, each rotor can be controlled independently.
	Abe teaches propulsors (21, 22) have different diameters as shown in figure 1, for the advantageous benefit of providing with the rotary machine, which has function, which combined a motive power source and an epicyclic gear such that the rotary machine can be connected with the propellers without using the epicyclic gear, thus reducing the size and weight of the apparatus, and improving the propulsion efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. by using the first and second rotors comprise different magnetic pole numbers and wherein the second propulsor comprises a smaller diameter than the first propulsor, as taught by Koshiba and Abe, to provide two rotors sharing a stator, each rotor can be controlled independently and provide with the rotary machine, which has function, which combined a motive power source and an epicyclic gear such that the rotary machine can be connected with the propellers without using the epicyclic gear, thus reducing the size and weight of the apparatus, and improving the propulsion efficiency.
As to claim 103/1, Gieras et al. teaches wherein the propulsors comprise either propellers (72, 74) or ducted fans as shown in figure 2.  
As to claim 11/1, Gieras et al. teaches wherein the first propulsor (72) is located forward of the second propulsor (74) as shown in figure 2.  

Claim(s) 4,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562), Koshiba (JP2013121215) and Abe (JP2009113578) as applied in claims 1 above, and further in view of Koenig (US PG Pub 2013/0277976).
As to claim 4/1, Gieras et al. in view of Koshiba and Abe teaches the claimed limitation as discussed above except wherein the electric machine is coupled to a power electronics unit configured to provide electrical current having an AC waveform to stator windings of the 15stator.
However Koeing teaches the electric machine is coupled to a power electronics unit (44) configured to provide electrical current having an AC waveform to stator windings (42) of the 15stator (38) as shown in figure 2, for the advantageous benefit of receiving and conditions electrical power from stator for use by aircraft systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al. Koshiba and Abe by using the electric machine is coupled to a power electronics unit configured to provide electrical current having an AC waveform to stator windings of the 15stator, as taught by Koeing, to receive and conditions electrical power from stator for use by aircraft systems.
As to claim 8/4, Gieras et al. teaches wherein the electric machine stator comprises a common stator winding (42) configured to form a magnetic circuit with both the first (40) and second (30) rotors.  
As to claim 9/8, Gieras et al., Koshiba , and Abe in view of Koeing teaches the claimed limitation as discussed above except wherein the common 5stator winding is wound toroidally around a stator core.  
However Koshiba teaches wherein the common 5stator winding is wound toroidally around a stator core (see paragraph [0008]), for the advantageous benefit of providing two rotors sharing a stator, each rotor can be controlled independently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al., Koshiba , and Abe in view of Koeing by using the common 5stator winding is wound toroidally around a stator core, as taught by Koshiba, to provide two rotors sharing a stator, each rotor can be controlled independently.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562) Koshiba (JP2013121215) , Abe (JP2009113578) and Koenig (US PG Pub 20130277976) as applied in claims 4 above, and further in view of Schroedl (WO9939426).
As to claim 5/4, Gieras et al., Koshiba and Abe in view of Koenig teaches the claimed limitation as discussed above except wherein the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency.  
However Schroedl teaches the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency (page 4, lines 153-157) for the advantageous benefit of providing advantage is bought at the cost of increased losses and vibration torques, which can often be accepted in comparison to the lower cost of the drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al., Koshiba and Abe in view of Koenig by using the power electronics unit is configured to provide an AC current having a first waveform comprising a first frequency superimposed on a second waveform having a second frequency, as taught by Schroedl, to provide advantage is bought at the cost of increased losses and vibration torques, which can often be accepted in comparison to the lower cost of the drive.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562), Koshiba (JP2013121215) and Abe (JP2009113578), and Koenig (US PG Pub 20130277976) as applied in claims 4 above, and further in view of Fukushima (JP2012239339).
As to claim 206/4, Gieras et al., Koshiba and Abe in view of Koenig teaches the claimed limitation as discussed above except wherein the electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series.  
However Fukushima teaches the electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series (see paragraph [0022]) for the advantageous benefit of providing transmitting torque between a first rotor and a second rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al., Koshiba and Abe in view of Koenig by using electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series, as taught by Fukushima, to provide transmitting torque between a first rotor and a second rotor.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562), Koshiba (JP2013121215), Abe (JP2009113578), Koenig (US PG Pub 20130277976) and Fukushima (JP2012239339) as applied in claims 6 above, and further in view of Guo et al. (US PG Pub 2017/0117784).
As to claim 7/6, Gieras et al., Koshiba , and Abe and Koenig in view of Fukushima teaches the claimed limitation as discussed above except wherein first and second stator windings are wound in opposite directions, such that the stator 25provides first and second magnetic circuits that rotate in opposite directions and link with respective magnetic circuits of the first and second rotors.  
However Guo et al. teaches wherein first and second stator windings are wound in opposite directions, such that the stator 25provides first and second magnetic circuits that rotate in opposite directions and link with respective magnetic circuits of the first and second rotors (see claim 11 and see paragraph [0268]), for the advantageous benefit of providing high performance applications in automotive, aerospace, locomotive, ship or marine industry etc., and in particular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al., Koshiba , and Abe and Koenig in view of Schroedl by using electric machine stator comprises first, and second stator windings coupled to the power electronics unit in series, as taught by Guo et al., to provide high performance applications in automotive, aerospace, locomotive, ship or marine industry etc., and in particular.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieras et al. (US PG Pub 2013/0181562),Koshiba (JP2013121215) and Abe (JP2009113578) as applied in claims 1 above, and further in view of Koshiba (JP2013121215).
As to claim 15/1, Gieras et al. in view of Koshiba and Abe teaches the claimed limitation as discussed above except wherein the electric 20machine comprises an axial flux machine, and wherein the first rotor is provided axially forward of the stator, and the second rotor is provided axially rearward of the stator.
However Koshiba teaches the electric 20machine comprises an axial flux machine, and wherein the first rotor (10) is provided axially forward of the stator (30), and the second rotor (20) is provided axially rearward of the stator as shown in figure 1, for the advantageous benefit of providing two rotors sharing a stator, each rotor can be controlled independently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gieras et al., Koshiba and Abe by using the first and second rotors comprise different magnetic pole numbers, as taught by Koshiba, to provide two rotors sharing a stator, each rotor can be controlled independently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 28, 2022